Citation Nr: 1019434	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Whether a September 1976 rating decision contained clear 
and unmistakable error (CUE) when it continued a 20 percent 
evaluation for service-connected lumbrosacral strain with 
recurrent sciatic neuropathy degenerative disc disease at L5 
level.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbrosacral strain with recurrent sciatic neuropathy 
degenerative disc disease at L5 level.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision in 
which the RO continued a 20 percent rating evaluation for the 
Veteran's service connected lumbar spine disability and found 
that the 1976 rating decision did not contain CUE.  The 
Veteran perfected a timely appeal of that rating decision.  

The issue of whether a September 1976 rating decision 
contained clear and unmistakable error with respect to the 
effective date assigned for the Veteran's service connected 
lumbrosacral spine disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The September 17, 1976, rating decision was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect. 

2.  The Veteran's lumbrosacral strain with recurrent sciatic 
neuropathy degenerative disc disease at L5 level has been 
manifested by mildly moderate to moderate degenerative 
changes from L1-L4 and moderate disc space narrowing at L1-2 
as well as L5-S1, without any evidence of ankylosis of the 
entire spine, forward flexion of no less than 90 degrees, and 
the Veteran has not been diagnosed with intervertebral disc 
syndrome (IVDS).  





CONCLUSIONS OF LAW

1.  The September 17, 1976, rating decision did not involve 
CUE.  38 C.F.R. § 3.105(a) (2009).

2.  The criteria for a rating in excess of 20 percent for 
lumbrosacral strain with recurrent sciatic neuropathy 
degenerative disc disease at L5 level have not been met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a; 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2009).  


In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating for his lumbar spine disability in a 
September 2005 notice letter.  An October 2006 letter 
notified the Veteran how a disability rating and an effective 
date for the award of benefits is assigned and complied with 
the notice requirements in Dingess.  A March 2008 letter 
provided the Veteran with the notice required by Vazquez I & 
II.

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
May 2009 supplemental statement of the case (SSOC) reflect 
readjudication of the increased rating claim on appeal.  
Hence, while some of the notice was provided after the 
initial rating actions on appeal, the Veteran is not shown to 
be prejudiced by the timing of the compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
increased rating claim decided herein.  The Veteran's service 
treatment records have been obtained. Additionally, he has 
been afforded four VA examinations for his lumbar spine 
disability.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the matters decided on appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

With respect to the Veteran's CUE claim, the United States 
Court of Appeals for Veterans Claims (the Court) held in 
Livesay v. Principi, 15 Vet. App. 165 (2001), in part that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to [CUE] motions."  It 
was observed that CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process. A litigant alleging such 
error is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Thus, a "claimant", 
as defined by 38 U.S.C.A. § 5100 (West 2002), cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the Veteran's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the Veteran has been accorded sufficient opportunity to 
present his contentions.  

II.  Analysis

A.  CUE Claim

In June 2005 the Veteran filed a claim stating that the 
September 17, 1976, rating decision, which continued a 20 
percent rating for lumbrosacral strain, contained clear and 
unmistakable error because the clinical evidence warranted an 
assignment of a higher evaluation.  

In determining whether a prior determination involves clear 
and unmistakable error (CUE), the Court has established a 
three-prong test.  The three prongs are: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or 
the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" 
and of the sort which, if it had not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).

The Court has held that CUE is a very specific and rare kind 
of "error."  It is the kind of error in fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would manifestly have been different but for the 
error.  Generally, the correct facts, as they were known at 
the time, were not before the RO, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), citing Russell, 3 Vet. App. at 313-14.

In evaluating whether the 1976 rating decision contained 
clear and unmistakable error, the decision must be based on 
the law and evidence of record at the time of the prior 
decision.  The evidence of record at the time of the 1976 
decision included service treatment records and September 
1970, September 1973, and September 1976 VA examination 
reports.  

Only the law as it existed at the time of 1976 rating 
decision may be considered.  See 38 C.F.R. § 20.1403(b) 
(2009).  The rating criteria, at the time of the 1976 rating 
decision provided that a rating beyond 20 percent required 
severe lumbrosacral strain, including a positive 
Goldthwaite's sign, a listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, DC 5295 (1999).

A 40 percent disability rating was also available on the 
basis of severe limitation of motion of the lumbar spine 
under DC 5292.  See 38 C.F.R. § 4.71a, DC 5292 (1999).  
Ankylosis of the lumbar spine in a favorable position would 
provide a 40 percent disability rating.  See 38 C.F.R. § 
4.71a, DC 5289 (1999).  A 40 percent disability rating is 
assigned for severe recurring attacks of symptomatology 
compatible with sciatic neuropathy, intervertebral disc 
syndrome, with intermittent relief.  See 38 C.F.R. § 4.71a, 
DC 5293 (1999).

The September 1976 VA examination showed that the Veteran was 
able to remove his clothing, completely flexing his thighs 
and knees while doing so and was able to put his clothing 
back on in a standing position.  The lumbar spine maintained 
its normal lordosis, there was no apparent atrophy of either 
buttock or thigh, and the gluteal folds were of the same size 
and at the same level on both sides.  The Veteran complained 
of some tenderness to percussion over the area of the second 
of third lumbar vertebra.  He squatted fully, recovered 
without difficulty and was able to walk alternatingly on his 
toes and heels without any difficulty.  When asked to bend 
forward without bending his knees he flexed to where the 
finger tips were 15 inches from the floor and then stated 
that he could not go farther because of pain in his back.  
Backward extension was complete and this motion was also 
accompanied by pain in the lower back.  Right and left 
lateral bending was complete and these motions were not 
accompanied by pain.  There was slight spasticity of the 
paravertebral muscles in the lumbar area after exercise but 
this disappeared rather rapidly.  

The examiner asked the Veteran to get supine on the 
examination table; however, he got prone on the table and 
when asked to turn on his back he turned without any 
difficulty and showed no signs of pain.  Both patella 
reflexes were normal, the right tendo-achilles reflex was 
normal; however the examiner could not obtain the left tendo-
achilles reflex even on reinforcement.  He had full range of 
motion in all toes of both feet and showed good muscular 
strength in plantar and dorsiflexion of both large toes 
against tension.  The straight leg raising test and Lasegue 
test on the right side were normal.  The straight leg test on 
the left side caused pain in the lower back when the 
extremity was elevated to about 75 degrees.  The Lasegue test 
was positive on the left side.  The Veteran was diagnosed 
with lumbrosacral strain but there was no evidence of 
degenerative disc disease.  

Based on this evidence, the RO, in September 1976, continued 
a 20 percent evaluation for the Veteran's service-connected 
lumbrosacral strain with recurrent sciatic neuropathy 
degenerative disc disease at L5 level.  

The Veteran contends that the RO committed CUE in the 
September 1976 decision because the medical evidence clearly 
demonstrated a disability picture exceeding the criteria of a 
20 percent rating.  He contends that the 1976 VA examination 
report contradicted a 1973 VA examination report and also 
argued that reasonable doubt should have been applied in his 
favor.  

Initially, the Board finds that the Veteran's contention 
amounts to a disagreement with how the evidence extant at the 
time of the September 1976 VA decision was weighed and 
evaluated.  Such a disagreement cannot constitute a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on 
the basis that previous adjudicators had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE"].  To address the Veteran's argument, the 
Board would have to engage in reevaluating each piece of 
evidence before the RO in September 1976 to determine how 
probative it is, in pursuit of reaching its own conclusion as 
to whether the Veteran's service connected lumbar spine 
disability warranted a higher rating.  Such an inquiry 
requires weighing and evaluating evidence which, as stated 
above, cannot constitute a valid claim of CUE.

In sum, for the reasons and bases expressed above the Board 
concludes that the decision of September 1976 did not involve 
CUE.  The determination was supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
existing at the time were correctly applied.  No undebatable, 
outcome determinative error has been identified by the Board, 
and as explained the Board has not been swayed by the 
contentions raised by and on behalf of the Veteran.  The 
appeal is accordingly denied.





B.  Increased Rating Claim

The Veteran filed a claim for an increased rating in June 
2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.

Effective September 26, 2003, the evaluation of diseases of 
the spine are evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine under Diagnostic Code 
5242.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

10 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater that 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; and

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).   

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

Finally, the Board points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
the schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The Veteran was afforded a VA examination in October 2005.  
Upon examination the lumbrosacral spine showed mild 
tenderness along the interior aspect.  There was no 
paraspinal spasm.  Straight leg rising was negative 
bilaterally.  Range of motion of the lumbrosacral spine 
showed forward flexion of 90 degrees, backward extension was 
to 30 degrees, right and left lateral flexion was to 30 
degrees and right and left rotation was to 40 degrees.  There 
was no objective evidence of pain on motion.  The Veteran 
stood normally and had a normal gait.  An x-ray of the 
lumbrosacral spine showed mildly moderate to moderate 
degenerative changes involving the lumbar spine from L1 
through L4.  There was moderate disc space narrowing at L1-2 
as well as L5-S1.  The pedicles were intact and there was no 
evidence of acute fracture.  The Veteran was diagnosed with 
mild degenerative disc disease, lumbrosacral spine.  There 
was no evidence of weakened movement, excess fatigability or 
incoordination.  There was no evidence that these or pain 
would decrease motion during exacerbation or repetitive 
activity.  

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's degenerative disc disease of the 
lumbrosacral spine is not warranted.  

Based on the evidence of record, the Board finds that the 
Veteran's lumbrosacral spine disability does not warrant a 
rating in excess of 20 percent.  At the Veteran's October 
2005 VA examination, the Veteran had full range of motion of 
the thoracolumbar spine.  The Veteran's forward flexion was 
to 90 degrees.  Given the Veteran's ranges of motion, his 
disability warrants no more than a 20 percent evaluation 
under the rating criteria.  See Diagnostic Code 5242.  The 
Board has considered the Veteran's statements regarding 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups and has taken those into consideration.  
However, the Board finds that a higher rating, in addition to 
applying the schedular criteria, is not warranted.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

The Veteran has not shown, at any time during the pendency of 
this appeal, to have forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, or combined range of motion of 
the thoracolumbar spine less than 240 degrees, to warrant 
either a 30, 40, 50, or 100 percent rating.  

The Board has considered a rating under the Formula for 
Rating IVDS Based on Incapacitating Episodes.  However, the 
evidence of record shows that the Veteran has not been 
diagnosed with IVDS and during his October 2005 VA 
examination, the Veteran indicated that there was no history 
of doctor prescribed bed rest with the past twelve months, 
therefore a rating under 5243 is not warranted.  

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 
percent, rating since service connection.  This is so because 
the Veteran's symptoms never approximated the requirements 
for a 30 percent rating under the current rating criteria.  
In light of the above, the Board finds that staged ratings 
pursuant to Hart are not warranted.  Hart, 21 Vet. App. 505.    

Also considered by the Board is whether the Veteran's 
lumbrosacral spine disability warrants referral for 
extraschedular consideration.  The above determinations are 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the Veteran's lumbrosacral spine disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 20 
percent rating already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, neither condition is shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Consequently, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's lumbrosacral spine disability.  For that reason, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of CUE in the September 17, 1976, rating decision 
is denied.

Entitlement to a rating in excess of 20 percent for 
lumbrosacral strain with recurrent sciatic neuropathy 
degenerative disc disease at L5 level is denied. 




____________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


